Deny and Opinion Filed October 5, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00779-CV

  IN RE AN ILLEGALLY DETAINED MINOR CHILD, ET AL., Relators

   Original Proceeding from the 305th Judicial District Court & the 193rd
                           Judical District Court
            Trial Court Cause No. JD-20-00900X & DC-21-10323
                           Dallas County, Texas


                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Schenck
      In their September 8, 2021 petition for writ of mandamus, relators challenge

the 305th District Court’s June 2, 2021 “Release Order-Approved Shelter” order and

August 16, 2021 order denying relators’ motion for habeas relief. Relators also

challenge the193rd District Court’s August 18, 2021 order dismissing realtors’

petition for a writ of habeas corpus with prejudice for lack of jurisdiction.

      Based on our review of the petition and attached documents, we conclude that

relators have failed to fully comply with Rule 52 of the Texas Rules of Appellate

Procedure. Relators failed to provide to this Court a certified or sworn copy of all

orders complained of. See TEX. R. APP. P. 52.3(k)(1)(A). Relators failed to provide
proof that the subject child is being restrained. See TEX. R. APP. P. 52.3(k)(1)(D).

Relators additionally failed to provide a certified or sworn copy of every document

that is material to the relators’ claim for relief that was filed in the underlying

proceeding and a properly authenticated transcript of any relevant testimony from

any underlying proceeding or a statement that no testimony was adduced in

connection with the matter complained. See TEX. R. APP. P. 52.7(a).

      Because relators have failed to provide an adequate record for our review, we

deny the petition.


                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE

210779F.P05




                                        –2–